DORIS DUSTON AND ARTHUR G. DUSTON, III, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentDuston v. CommissionerDocket Nos. 5563-79, 5625-79.United States Tax CourtT.C. Memo 1982-409; 1982 Tax Ct. Memo LEXIS 338; 44 T.C.M. (CCH) 521; T.C.M. (RIA) 82409; July 20, 1982.  *338  Petitioners failed to file Federal income tax returns for the taxable years 1973 through 1976.  Accordingly, respondent determined deficiencies and additions to tax pursuant to sec. 6653(a), I.R.C. 1954, for those years.  Petitioners' primary contention was that amounts paid to them for services rendered are not taxable as income.  They made no meaningful challenge to the accuracy of respondent's calculations.  Held, respondent's determinations are sustained.  Doris Duston and Arthur G. Duston, III, pro se.  Marion L. Westen, for the respondent.  STERRETTMEMORANDUM FINDINGS OF FACT AND OPINION STERRETT, Judge: By notices of deficiency dated February 1, 1979, respondent determined deficiencies in and additions to petitioners' Federal*339  income taxes as follows: Addition to taxDocket No.PetitionerYearDeficiencypursuant to sec. 6653(a)5563-79Doris Duston1973$2,476.37$123.8219742,990.27149.5119753,497.68174.8819764,055.00202.755625-79Arthur G. Duston, III19732,825.21141.2619741,404.9070.2519757,397.27369.8619765,282.70264.14These cases have been consolidated for purposes of trial, briefing and opinion.  After concessions, the issues for decision are: (1) whether petitioners realized unreported income during each of the years 1973 through 1976; and (2) whether petitioners are liable for additions to tax pursuant to section 6653(a), I.R.C. 1954, for the years 1973 through 1976.  FINDINGS OF FACT Some of the facts have been stipulated and are so found.  The stipulation of facts and exhibits attached thereto are incorporated herein by this reference.  Petitioners Arthur G. Duston, III, and his wife, Doris Duston, resided in Plantation, Florida at the time of filing the petition herein.  Petitioners did not file any Federal income tax returns for the years 1973 through 1976.  Petitioner Doris*340  Duston received income as a physical therapist during the years 1973 through 1976 as follows: 1973$12,644.92197414,195.20197515,988.00197617,698.32Mrs. Duston incurred deductible expenses during the years in question as follows: 1973197419751976Insurance premiums$ 35.23$ 54.00$ 150.00$ 150.00Additional premiums263.64267.40Real estate taxes93.00167.41184.81210.32State and local gas tax42.9248.8453.1257.27General sales tax116.00132.00140.00154.00Tax on land4.776.03Home mortgage interest1,341.881,509.611,565.451,536.10Bank interest252.89298.87209.81116.92Cash contributions2,090.981,328.921,925.092,371.81Misc. contributions11.603.20147.20Prof. dues, national50.0050.0050.0050.00Prof. dues, state25.0025.0025.0035.00Prof. occ. registration10.0010.0010.0010.00Total expenses$4,074.27$3,630.68$4,580.12$5,106.02Petitioner Arthur Duston received income during the years 1973 through 1976 as follows: 1973197419751976Receipts from labor as bookkeeper$4,080.00$5,050.00$6,575.00$5,400.00Receipts from U.S. Air Force 12,535.28Miscellaneous receipts749.42Recovery of bad debt2,400.00Total Income$7,229.42$5,050.00$6,575.00$7,935.28*341 Arthur incurred deductible expenses during the years 1973 through 1976 as follows: 1973197419751976Medical$ 695.56Real estate taxes67.3786.25103.9694.50State and local gas tax31.0825.1629.8825.73General sales tax108.0084.00100.00100.00Tax on land3.463.12Home mortgage interest971.70777.69880.56690.14Bank interest174.83146.7683.086.20Insurance interest310.10317.46385.05Credit card interest8.307.2434.932.69Cash contributions1,514.15684.601,082.871,065.60Misc. contributions8.401.8055.80Total expenses$2,887.29$2,820.48$2,634.54$2,425.71OPINION Petitioners argue that they are not liable for the deficiencies and additions to tax proposed by respondent*342  for a number of reasons.  Petitioners' primary contention is that they received no income for services rendered during the taxable years at issue because they an equal exchange of labor for compensation received.  Secondly, petitioners argue that they are the victims of an unconstitutional tax.  Finally, they make a number of arguments which we find too frivolous to address.  See McCoy v. Commissioner,76 T.C. 1027">76 T.C. 1027, 1029-1030 (1981). Respondent's determinations of deficiencies and additions to tax pursuant to section 6653(a) for the taxable years 1973 through 1976 are sustained.  Petitioners' arguments are meritless.  Sec. 61(a); Eisner v. Macomber,252 U.S. 189">252 U.S. 189, 207 (1920); Brushaber v. Union Pacific R.R. Co.,240 U.S. 1">240 U.S. 1 (1916); Welch v. Helvering,290 U.S. 111">290 U.S. 111 (1933). Accordingly, Decisions will be entered under Rule 155.Footnotes1. Respondent concedes that the payments received by Mr. Duston during the years 1973 through 1975, attributable to his service in the U.S. Air Force, in the amounts of $1,934.76, $2,136.12 and $2,376.36, respectively, are excludable from income as sick pay.  In addition respondent concedes that a nontaxable payment of $157.22 from the Air Force was included in miscellaneous receipts for 1973.↩